DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an allowability notice for application Serial No. 15/696,345. Claims 1-3, 5-11, and 13-17 have been examined and fully considered. 
Claims 1-3, 5-11 and 13-17 are amended.
Claims 1-3, 5-11, and 13-17 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to Claims 1 and 9 have been fully considered and are persuasive.  Application’s amendment has overcome claim 35 U.S.C. § 112(b) rejection raised in the previous action; therefore the 35 U.S.C. § 112(b) rejection are hereby withdrawn.
Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to the independent claim1, the claim features
	a processor configured to: 
	determine an impaired condition of the hydraulic system from the hydraulic parameter, 	calculate an effective flight envelope of the aircraft based on a nominal flight envelope for the hydraulic system operating at full capacity and the impaired condition of the hydraulic system, and 
	operate the hydraulic system within the capabilities of the hydraulic system in its impaired condition to fly the aircraft within the effective flight envelope.
	The claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features. Therefore, the claims are allowed.
	With respect to the independent claim9 the claimed features 
	a processor configured to: 
	determine an impaired condition of the hydraulic system from the hydraulic parameter, 	calculate an effective flight envelope of the aircraft based on a nominal flight envelope for the hydraulic system operating at full capacity and the impaired condition of the hydraulic system, and 
	operate the hydraulic system within the capabilities of the hydraulic system in its impaired condition to fly the aircraft within the effective flight envelope.
	The claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features. Therefore, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663